           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 1 of 12



 1 TODD KIM
   Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3
   ARWYN CARROLL (MA Bar 675926)
 4 LEILANI DOKTOR (HI Bar 11201)
   Natural Resources Section
 5 P.O. Box 7611
   Washington, D.C. 20044-7611
 6 Phone: (202) 305-0465
   Fax: (202) 305-0506
 7 arwyn.carroll@usdoj.gov
   leilani.doktor@usdoj.gov
 8
   Attorneys for Federal Defendants
 9
10                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12   BARTELL RANCH, LLC, et al.,
                                                  Case Nos. 3:21-cv-80-MMD-CLB
13                   Plaintiffs,
14           and
     RENO-SPARKS INDIAN COLONY,                   STIPULATED PROTECTIVE
15
     et al.,                                      ORDER
16                    Plaintiff-Intervenors,
17          v.

18   ESTER M. MCCULLOUGH, et al.,
19                   Defendants,
             and
20
      LITHIUM NEVADA CORP.,
21
                     Defendant-Intervenor.
22

23

24

25

26

27

28

     Stipulated Protective Order
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 2 of 12



 1
             In order to protect the confidentiality of confidential information obtained by
 2
     the parties in connection with this case or included in the Administrative Record
 3
     served by Federal Defendants in this case, the parties hereby agree as follows:
 4
     1.      This Stipulated Protective Order shall govern any record of information
 5
             produced in this action and designated pursuant to this Stipulated Protective
 6
             Order, including all designated deposition testimony, all designated testimony
 7
             taken at a hearing or other proceeding, all designated deposition exhibits,
 8
             interrogatory answers, admissions, documents and other discovery materials,
 9
             whether produced informally or in response to interrogatories, requests for
10
             admissions, requests for production of documents or other formal methods of
11
             discovery. This Stipulated Protective Order shall also govern any designated
12
             record of information produced, lodged, or served in this action pursuant to
13
             required disclosures under any statute, regulation, federal procedural rule, or
14
             local rule of the Court, and any supplementary disclosures thereto, including
15
             the Administrative Record served and lodged in this case, and any
16
             supplementary disclosures thereto.
17
     2.      Definitions
18
             a.      The term “Confidential Information” shall mean confidential or
19
                     proprietary technical, scientific, financial, business, health, medical, or
20
                     personal privacy or identifying information designated as such by the
21
                     producing party, any non-public information routinely withheld by
22
                     Federal Defendants or a third party from the public, or information
23
                     subject to protection under the Federal Rules of Civil Procedure,
24
                     Federal law or regulations, or Nevada law.
25
             b.      For purposes of this Stipulated Protective Order, the United States
26
                     Bureau of Land Management shall be considered the “Producing
27

28

     Stipulated Protective Order                                                         1
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 3 of 12



 1
                     Party” of the documents served as part of the Administrative Record in
 2
                     this action and any supplements thereto.
 3
     3.      Designation of Information
 4
             a.      Documents produced, furnished, lodged, or served during the course of
 5
                     this action shall be designated as containing Confidential Information
 6
                     by including the legend “Confidential” in the margin of each page or
 7
                     each document (whether in paper or electronic form). Where a
 8
                     document or response consists of more than one page, the first page and
 9
                     each page on which confidential information appears shall be so
10
                     designated.
11
             b.      A producing party shall designate its discovery responses, responses to
12
                     requests for admission, documents included in the Administrative
13
                     Record, briefs, memoranda, and all other papers sent to the court or to
14
                     opposing counsel as containing Confidential Information when such
15
                     papers are served or sent.
16
             c.      A party may designate information disclosed at a deposition as
17
                     Confidential Information by requesting the reporter to so designate the
18
                     transcript at the time of the deposition.
19
             d.      A party shall designate information disclosed at a hearing or trial as
20
                     Confidential Information by requesting the court, at the time the
21
                     information is proffered or adduced, to receive the information only in
22
                     the presence of those persons designated to receive such information
23
                     and court personnel, and to designate the transcript appropriately.
24
             e.      In the event that a producing party inadvertently fails to designate any
25
                     of its information pursuant to paragraphs 3(a)–(d), it may later
26
                     designate by notifying the receiving parties in writing. The receiving
27

28

     Stipulated Protective Order                                                         2
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 4 of 12



 1
                         parties shall take reasonable steps to see that the information is
 2
                         thereafter treated in accordance with the designation.
 3
     4.      Disclosure and Use of Confidential Information
 4
             a.          All Confidential Information produced or exchanged in the course of
 5
                         this case (other than information that is publicly available) shall be used
 6
                         only by the party or parties to whom the information is produced and
 7
                         solely for the purpose of this case.
 8
             b.          Except with the prior written consent of other parties, or upon prior
 9
                         order of this Court obtained upon notice to opposing counsel,
10
                         Confidential Information shall not be disclosed to any person other
11
                         than:
12
                    i.           counsel for the respective parties to this litigation, including in-
13
                                 house counsel and cocounsel retained for this litigation, and
14
                                 clerical, secretarial, and paralegal support staff working under the
15
                                 supervision of such counsel in connection with this action;
16
                   ii.           the Court, Court personnel, and court reporters;
17
                  iii.           any party, officer of a party, or employee of a party, to the extent
18
                                 deemed necessary by counsel for the prosecution or defense of
19
                                 this litigation, provided that each such person shall execute a
20
                                 copy of the Certification annexed to this Order as Exhibit A
21
                                 before being shown or given any Confidential Information,
22
                                 which executed copy shall be retained by counsel to the party
23
                                 disclosing the Confidential Information and made available for
24
                                 inspection by opposing counsel during the pendency or after the
25
                                 termination of the action only upon good cause shown and upon
26
                                 order of the Court;
27

28

     Stipulated Protective Order                                                               3
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 5 of 12



 1
                  iv.         consultants or expert witnesses retained for the prosecution or
 2
                              defense of this litigation, provided that each such person shall
 3
                              execute a copy of the Certification annexed to this Order as
 4
                              Exhibit A before being shown or given any Confidential
 5
                              Information, which executed copy shall be retained by counsel to
 6
                              the party disclosing the Confidential Information and made
 7
                              available for inspection by opposing counsel during the pendency
 8
                              or after the termination of the action only upon good cause
 9
                              shown and upon order of the Court;
10
                  v.          witnesses (other than persons described in paragraph 4(b)(iv)). A
11
                              witness shall sign the Certification before being shown a
12
                              document containing Confidential Information. Confidential
13
                              Information may be disclosed to a witness who will not sign the
14
                              Certification only in a deposition or court hearing at which the
15
                              party who designated the Confidential Information is
16
                              represented. Witnesses shown Confidential Information shall not
17
                              be allowed to retain copies.
18
             c.         Any persons receiving Confidential Information shall not reveal or
19
                        discuss such information to or with any person who is not entitled to
20
                        receive such information, except as set forth herein.
21
             d.         All documents, including attorney notes and abstracts, that contain
22
                        information designated by another party as Confidential Information
23
                        shall be handled as if they were designated pursuant to paragraph 3.
24
             e.         The terms of this Order do not preclude, limit, restrict, or otherwise
25
                        apply to the use of documents at trial or any court hearing, provided the
26
                        proponent of the evidence gives reasonable notice to all counsel and to
27
                        the Court. Any party may move the Court for an order that the
28

     Stipulated Protective Order                                                          4
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 6 of 12



 1
                        evidence be received in camera or under other conditions to prevent
 2
                        unauthorized disclosure.
 3
             f.         Disclosure of Confidential Information pursuant to this Protective
 4
                        Order shall not be deemed to be a public disclosure under the Freedom
 5
                        of Information Act, 5 U.S.C. § 552, et seq.
 6
     5.      Filing Confidential Information
 7
             a.         In the event that any receiving party’s briefs, memoranda, exhibits, or
 8
                        other papers of any kind that are served or filed include, discuss, or
 9
                        summarize information designated by another party as Confidential
10
                        Information the papers must be appropriately designated pursuant to
11
                        paragraph 3 and governed by Local Rule IA 10-5.
12
             b.         Subject to the procedures set forth herein, no documents containing, or
13
                        otherwise disclosing Confidential Information shall be publicly filed
14
                        with the Court. Confidential Information shall be submitted to the
15
                        Court under seal as follows:
16
                   i.         The original signed copy of any pleadings containing, referring
17
                              to, or otherwise disclosing Confidential Information shall be
18
                              electronically filed with the Clerk of the Court in the normal
19
                              manner under the Local Rules of this Court, but the Confidential
20
                              Information contained, referred to, or otherwise disclosed therein
21
                              shall be redacted (and bear the stamp “redacted”) so that it does
22
                              not appear in the publicly filed copy of the pleading or filing; and
23
                  ii.         Unless otherwise permitted by statute, rule or prior court order,
24
                              the party shall electronically file the unredacted document under
25
                              seal, along with a contemporaneous motion for leave to file those
26
                              documents under seal, consistent with and following the court's
27
                              electronic filing and service procedures in Local Rule IA 10-5.
28

     Stipulated Protective Order                                                           5
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 7 of 12



 1
                  iii.         Notwithstanding any agreement among the parties, the party
 2
                               seeking to file a paper under seal bears the burden of overcoming
 3
                               the presumption in favor of public access to papers filed in court.
 4
                               Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.
 5
                               2006); Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir.
 6
                               2010).
 7
     6.      Challenges to Confidential Information
 8
             a.          If a party contends that any material is not entitled to confidential
 9
                         treatment, such party may at any time give written notice to the party or
10
                         non-party who designated the material. The party or non-party who
11
                         designated the material shall have twenty-one (21) days from the receipt
12
                         of such written notice to apply to the Court for an order designating the
13
                         material as confidential. The party or non-party seeking the order has
14
                         the burden of establishing that the material is entitled to protection.
15
             b.          Notwithstanding any challenge to the designation of material as
16
                         Confidential Information, all documents so designated shall be treated
17
                         as such and shall be subject to the provisions hereof unless and until one
18
                         of the following occurs:
19
                    i.         The party or non-party claims that the material is Confidential
20
                               Information withdraws such designation in writing; or
21
                   ii.         The party or non-party who claims that the material is
22
                               Confidential Information fails to apply to the Court for an order
23
                               designating the material confidential within the time period
24
                               specified above after receipt of a written challenge to such
25
                               designation; or
26
                  iii.         The Court rules the material is not confidential.
27

28

     Stipulated Protective Order                                                              6
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 8 of 12



 1
             c.       No party shall be obligated to challenge the propriety of any designation
 2
                      when made, and failure to do so shall not preclude a subsequent
 3
                      challenge to the propriety of such designation.
 4
     7.      All provisions of this Order restricting the communication or use of
 5
             Confidential Information shall continue to be binding after the conclusion of
 6
             this action, including through all appeals, unless otherwise agreed or ordered.
 7
             Upon conclusion of the litigation, a party in the possession of Confidential
 8
             Information, other than that which is contained in pleadings, correspondence,
 9
             and deposition transcripts, shall either (a) return such documents no later than
10
             sixty (60) days after conclusion of this action to counsel for the party or non-
11
             party who provided such information, or (b) destroy such documents within
12
             the time period upon consent of the party who provided the information and
13
             certify in writing within sixty (60) days that the documents have been
14
             destroyed. The provisions of this paragraph shall not be binding on the United
15
             States, any insurance company, or any other party to the extent that such
16
             provisions conflict with applicable Federal or State law. The Department of
17
             Justice, any insurance company, or any other party shall notify the producing
18
             party in writing of any such conflict it identifies in connection with a particular
19
             matter so that such matter can be resolved either by the parties or by the
20
             Court.
21
     8.      Nothing herein shall be deemed to waive any applicable privilege or work
22
             product protection, or to affect the ability of a party to seek relief for an
23
             inadvertent disclosure of material protected by privilege or work product
24
             protection.
25
     9.      This Order shall survive the termination of this Action and continue in full
26
             force and effect thereafter, and the Court shall retain jurisdiction to enforce
27
             this Order.
28

     Stipulated Protective Order                                                             7
           Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 9 of 12



 1
     10.     Any witness or other person, firm or entity from which discovery is sought
 2
             may be informed of and may obtain the protection of this Order by written
 3
             advice to the parties’ respective counsel or by oral advice at the time of any
 4
             deposition or similar proceeding.
 5
     11.     The parties agree to be bound by the terms of this Stipulated Protective Order
 6
             pending its approval by the Court.
 7

 8
     Respectfully submitted this 2nd day of August, 2021.
 9
      s/ Dominic M. Carollo                          TODD KIM
10
      DOMINIC M. CAROLLO (Or. Bar.                   Assistant Attorney General
11    No. 093057), Pro Hac Vice                      United States Department of Justice
      dcarollo@carollolegal.com                      Environment and Natural Resources
12    Carollo Law Group LLC                          Div.
13    P.O. Box 2456
      630 SE Jackson Street, Suite 1                 s/ Arwyn Carroll
14    Roseburg, Oregon 97470                         ARWYN CARROLL (Mass. Bar #
      Ph: (541) 957-5900                             675926)
15
      Fax: (541) 957-5923                            LEILANI DOKTOR (HI Bar # 11201)
16                                                   Trial Attorney
      O. KENT MAHER (Nev. Bar No. 316)               Natural Resources Section
17    kent@winnemuccalaw.com                         P.O. Box 7611
18    PO Box 130                                     Washington, D.C. 20044-7611
      33 W Fourth Street                             Phone: 202-305-0465
19    Winnemucca, Nevada 89446                       Fax: 202-305-0506
      Ph: (775) 623-5277                             arwyn.carroll@usdoj.gov
20
      Fax: (775) 623-2468                            leilani.doktor@usdoj.gov
21
      Attorneys for Plaintiffs Bartell Ranch, LLC,
22                                                   Attorneys for Federal Defendants
      and Edward Bartell
23
      s/ Christopher Mixson (NV Bar#10685)
24    KEMP JONES, LLP
25    3800 Howard Hughes Parkway, Suite
      1700
26    Las Vegas, Nevada 89169
      702-385-6000
27
      c.mixson@kempjones.com
28

     Stipulated Protective Order                                                        8
          Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 10 of 12



 1    Attorney for Plaintiffs Great Basin       s/ Laura K. Granier (SBN 7357)
      Resource Watch, Basin and Range           Erica K. Nannini, Esq (SBN 13922)
 2
      Watch, Wildlands Defense, and Western     Holland & Hart LLP
 3    Watersheds Project                        5441 Kietzke Lane, 2nd Floor
                                                Reno, Nevada 89511
 4    s/ Roger Flynn (CO Bar#21078) Pro Hac     Tel: 775-327-3000
 5    Vice                                      lkgranier@hollandhart.com
      Jeffrey C. Parsons (CO Bar#30210), Pro    eknannini@hollandhart.com
 6    Hac Vice
      WESTERN MINING ACTION PROJECT             Attorneys for Lithium Nevada Corp.
 7
      P.O. Box 349, 440 Main St., #2
 8    Lyons, CO 80540
      (303) 823-5738
 9    wmap@igc.org
10
      Attorneys for Plaintiffs Great Basin
11    Resource Watch, Basin and Range
      Watch, and Wildlands Defense
12

13    s/ Talasi B. Brooks (ISB#9712), Pro Hac
      Vice
14    Western Watersheds Project
15    P.O. Box 2863
      Boise ID 83714
16    (208) 336-9077
      tbrooks@westernwatersheds.org
17

18    Attorney    for    Plaintiff   Western
      Watersheds Project
19

20    Julie Cavanaugh-Bill (State Bar No.
      11533)
21    Cavanaugh-Bill Law Offices
      Henderson Bank Building
22
      401 Railroad Street, Suite 307
23    Elko, NV 89801
      (775) 753-4357
24    julie@cblawoffices.org
25
      s/ William Falk
26    William Falk, Esq (Utah Bar No .
      16678), Pro Hac Vice
27
      2980 Russet Sky Trail
28    Castle Rock, CO 80101

     Stipulated Protective Order                                              9
          Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 11 of 12



 1    (319) 830-6086
      falkwilt@gmail.com
 2

 3    Terry J. Lodge, Esq. (Ohio Bar No.
      29271)
 4    316 N. Michigan St., Suite 520
 5    Toledo, OH 43604-5627
      (419) 205-7084
 6    tjlodge50@yahoo.com
 7
      Co-Counsel for Plaintiff-Intervenors
 8

 9

10

11
     IT IS SO ORDERED
12

13

14   ________________________________         _____________
     United States District Judge                   Date
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulated Protective Order                                         10
          Case 3:21-cv-00080-MMD-CLB Document 51 Filed 08/02/21 Page 12 of 12



 1
                                        CERTIFICATION
 2
             I hereby certify my understanding that Confidential Information is being
 3
     provided to me pursuant to the terms and restrictions of the Protective Order dated
 4
     __________________, in Bartell Ranch LLC, et al. v. McCullough et al., Civil No. 3:21-
 5
     cv-80-MMD-CLB. I have been given a copy of that Order and have read it. I agree to
 6
     be bound by the Order.
 7
             I will not reveal the Confidential Information to anyone, except as allowed by
 8
     the Order. I will maintain all such Confidential Information – including copies,
 9
     notes, or other transcriptions made therefrom – in a secure manner to prevent
10
     unauthorized access to it. No later than thirty (30) days after the conclusion of this
11
     action, I will return the Confidential Information –- including copies, notes or other
12
     transcriptions made therefrom – to the counsel who provided me with the
13
     Confidential Information.
14
             I hereby consent to the jurisdiction of the United States District Court for the
15
     District of Nevada for the purpose of enforcing the Protective Order.
16

17
     DATED:____________________________.
18

19
                                                     _______________________________
20

21

22

23

24

25

26

27

28

     Stipulated Protective Order                                                     11
